Charges of unprofessional conduct of the defendant Elbert Eastman were filed with the Board of Governors of the Oregon State Bar. A hearing was held at which defendant appeared and testified. Findings of fact were made and the defendant was found guilty of the charges contained in the complaint. The Board of Governors has recommended to this Court that the defendant be suspended from the practice of law for a period of six months.
Defendant was duly notified of the filing in this Court of the record, findings and recommendation and of his right to petition in this Court for review of such recommendation. Defendant has failed to file such petition but has notified the Court in writing that he waives the right to do so.
We have examined the record including the testimony taken before the Board of Governors and adopt the findings of fact as made and approve the recommendation. The defendant Elbert Eastman is therefore found guilty of the charges filed against him and is suspended from the privilege of practicing law in this state for a period of six months from this date.
  See: 5 Am. Jur. 433. 151 A.L.R. 622. *Page 629